Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1)	The amendment/preliminary amendment filed 02/03/2022 is acknowledged. Claims 1 and 10 have been canceled. New claim 22 is currently added.
2)	The I.D.S filed 01/25/2022 has been considered by the Examiner.  However, the foreign document(s), if they have been submitted without English translation, are considered to the extent that could be understood from the English Abstract and the drawings.
Form PTO-1449 or PTO/SB/08 is/are attached herein.
3)	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.
For more information about eTerminal Disclaimer, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4)	Claims 2-9 and 11-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-10 and 12-21 of copending Application No. 16/573,902.
The rejection in previously Office action is repeated herein.

5)	Claims 2-9 and 11-22 are further provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 16/573,912.
The rejection in previously Office action is repeated herein.
As to claim 22, it would have been obvious to form underlayer prior to perform radiation-induced grafting since for someone within the level of skill in the art, forming layers on recording medium at any desirable times would not have modified the operation of the device.
6)	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7)	Claims 7-9 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over ENOMOTO et al (2020/0342901) and further in view of .
ENOMOTO et al discloses a method for making a magnetic recording tape, as claimed in claim 9, comprises coupling an underlayer to a substrate, the substrate comprising a poly ether ether ketone (PEEK), (see figure 1, magnetic recording layer 13, paragraph [[0121], Soft magnetic under layer 12 and PEEK substrate 11; see figure 8, underlayer 112, which is the same as underlayer 12 in figure 1, PEEK substrate 111. In this case the magnetic recording tape conforming to the linear tape-open (LTO) standard (paragraphs [0106] and [0107]), the substrate 11 (or 111) is polyether ether ketone (PEEK), see paragraphs [0118] and [0119], wherein no adhesive is present between the underlayer and the substrate (the underlayer 112, substrate 111, the first seed layer 113A, the second seed layer 113B, the first ground layer 114A, the second ground layer 114B, and the magnetic layer 115 are sequentially formed on a surface of substrate 111 using the sputtering apparatus 120 shown in figure 9. No adhesive is present between the underlayer 112 and substrate 111), except that the underlayer coupled to PEEK substrate by sputtering (the underlayer 112, substrate 111, the first seed layer 113A, the second seed layer 113B, the first ground layer 114A, the second ground layer 114B, and the magnetic layer 115 are sequentially formed on a surface of rather than via radiation-induced grafting. The method of using radiation-induced grafting for coupling materials/layer/films to PEEK layer is old and well known as taught by BHUVANESH GUPTA (See the abstract and pages 2692-2693. In this case, the radiation-induced grafting technique is used to couple materials/layer/films to PEEK layer in order to produce copolymer films). Since the method as taught by BHUVANESH GUPTA is old and widely used, anyone with ordinary skill could have to combine the elements as claimed by known method, and that in combination, each element merely performs the same function as it does separately. The results of the combination would have been predictable and resulted in modifying the invention of ENOMOTO et al to include old and well known radiation-induced grafting, as disclosed by BHUVANESH GUPTA for coupling layers/films to PEEK layer as claimed. The motivation is combining desirable properties of the two polymeric components by irradiation and grafting of a functional monomer phase (grafts) onto base polymer films (substrate) in which the modified polymer keeps its characteristics largely intact. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
As to claims 7 and 8, ENOMOTO et al shows the thickness of the 
substrate is in a range of about 2.5 microns to about 8 microns 

from 2 μm to 8 μm).
As to claim 22, it would have been obvious to form underlayer prior to perform radiation-induced grafting since for someone within the level of skill in the art, forming layers on recording medium at any desirable times would not have modified the operation of the device.
8)	Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over ENOMOTO et al (2020/0342901) and BHUVANESH GUPTA (PREPARATION OF PROTON EXCHANGE MEMBRANES BY RADIATION-INDUCED GRAFTING OF ALPHA METHYL STYRENE–BUTYL ACRYLATE MIXTURE ONTO POLYETHERETHERKETONE (PEEK) FILMS, 2 Jun 2013) further in view of IKOMA et al (2019/0334046).
ENOMOTO et al discloses all the subject matter as claimed in claims 4 and 5 (see the rejection on paragraph 7 above), except to specifically show than a tensile storage modulus of the substrate as measured by dynamic thermal mechanical analysis is in a range of about 4 GPa to about 20 GPa. IKOMA et al teaches a polymer substrate made of polyether ether ketone (PEEK) (see paragraph [0046]) having tensile storage modulus as measured by dynamic thermal mechanical analysis is in a range of 5 GPa to 120 GPa (see paragraphs [0041] and [0051]). Since the method as taught by TSUKUDA et al is old well known, anyone with ordinary skill could have to combine the elements as claimed by 
9)	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over ENOMOTO et al (2020/0342901).
ENOMOTO et al discloses a method for making a magnetic recording tape, as claimed in claim 6, comprises coupling an underlayer to a substrate, the substrate comprising a poly ether ether ketone (PEEK),(see figure 1, magnetic recording layer 13, paragraph [[0121], Soft magnetic underlayer 12 and PEEK substrate 11; see figure 8, underlayer 112, which is the same as underlayer 12 in figure 1 and PEEK substrate 111. In this case the magnetic recording tape conforming to the linear tape-open (LTO) standard (paragraphs [0106] and [0107]), the substrate 11 (or 111) is polyether ether ketone (PEEK), see paragraphs [0118] and [0119]), except to specifically show that crystalline regions of the substrate are generally aligned with 
10)	Claims 11,17,18,19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over ENOMOTO et al (2020/0342901) and further in view of BHUVANESH GUPTA (PREPARATION OF PROTON EXCHANGE MEMBRANES BY RADIATION-INDUCED GRAFTING OF ALPHA METHYL STYRENE–BUTYL ACRYLATE MIXTURE ONTO POLYETHERETHERKETONE (PEEK) FILMS, 2 Jun 2013).
ENOMOTO et al discloses a method for making a magnetic recording tape, as claimed in claim 11, comprises coupling an underlayer to a substrate, the substrate comprising a poly ether ether ketone (PEEK),(see figure 1, magnetic recording layer 13, paragraph [[0121], Soft magnetic underlayer 12 and PEEK substrate 11; see figure 8, underlayer 112, which is the same as underlayer 12 in figure 1 and except that the underlayer coupled to PEEK substrate by sputtering (the underlayer 112, substrate 111, the first seed layer 113A, the second seed layer 113B, the first ground layer 114A, the second ground layer 114B, and the magnetic layer 115 are sequentially formed on a surface of substrate 111 using the sputtering apparatus 120 shown in figure 9) rather than via radiation-induced grafting. The method of using radiation-induced grafting for coupling materials/layer/films to PEEK layer is old and well known as taught by BHUVANESH GUPTA (See the abstract and pages 2692-2693. In this case, the radiation-induced grafting technique is used to couple materials/layer/films to PEEK layer in order to produce copolymer films). Since the method as taught by BHUVANESH GUPTA is old and widely used, anyone with ordinary skill could have to combine the elements as claimed by known method, and that in combination, each element merely performs the same function as it does separately. The results of the combination would have been predictable and resulted in modifying the invention of ENOMOTO et al to include old and well known radiation-induced grafting, as disclosed by BHUVANESH GUPTA for coupling layers/films to PEEK layer as claimed. The motivation is combining desirable properties of the two polymeric components by 
As to claim 17, ENOMOTO et al shows the thickness of the substrate is in a range of about 2.5 microns to about 8 microns (paragraph [0113]. In this case, the thickness of base PEEK substrate from 2 μm to 8 μm).
As to claim 18, ENOMOTO et al shows wherein no adhesive is present between the underlayer and the substrate (the underlayer 112, substrate 111, the first seed layer 113A, the second seed layer 113B, the first ground layer 114A, the second ground layer 114B, and the magnetic layer 115 are sequentially formed on a surface of substrate 111 using the sputtering apparatus 120 shown in figure 9. No adhesive is present between the underlayer 112 and substrate 111).
As to claim 19, ENOMOTO et al shows coupling a recording layer to the underlayer (Fig.1, recording layer 13 coupled to underlayer 12. See paragraph [0082]).
As to claim 20, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to graft the underlayer directly to the substrate as claimed. The reasons are as followed:

11)	Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over ENOMOTO et al (2020/0342901) and further in view of IKOMA et al (2019/0334046).
ENOMOTO et al discloses all the subject matter as claimed in claims 14 and 15, except to specifically show than a tensile storage modulus of the substrate as measured by dynamic thermal mechanical analysis is in a range of about 4 GPa to about 20 GPa. IKOMA et al teaches a polymer substrate made of polyether ether ketone (PEEK) (see paragraph [0046]) having tensile storage modulus as measured by dynamic thermal mechanical analysis is in a range of 5 GPa to 120 GPa (see paragraphs [0041] and [0051]). Since the method as taught by TSUKUDA et al is old well known, anyone with ordinary skill could have to combine the elements as claimed by known method, and that in combination, each element merely performs the same function as it does 
12)	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over ENOMOTO et al (2020/0342901).
ENOMOTO et al discloses a method for making a magnetic recording tape, as claimed in claim 16, except to specifically show that crystalline regions of the substrate are generally aligned with one another. However, the step of aligning crystalline region of PEEK substrate is old and well known in the art (see specification, Applicant’s Admitted Prior Art, paragraph [0109], it is conventional to have crystalline regions of a substrate generally aligned with one another to enable higher modulus without sensitivity to water and near-fully elastic creep recovery). Therefore, anyone within the level of skill in the art before the effective filing date of the claimed invention would have been motivated to have crystalline regions of the substrate of of ENOMOTO et al to be aligned with each another as taught by Applicant’s Admitted Prior Art (Paragraph [0109]) since such 
13)	Applicant's arguments filed 02/03/2022 have been fully considered but they are not persuasive.
First, amended claim 9 and its dependent claims are now under new ground of the rejections. The technique of using radiation-induced grafting is taught in the reference of BHUVANESH GUPTA as indicated above. The method of using radiation-induced grafting for coupling polymer layers are old and well known (the radiation-induced grafting technique is used to couple materials/layer/films to PEEK layer in order to produce copolymer films. The purpose of this is combined desirable properties of the two polymeric components by irradiation and grafting of a functional monomer phase (grafts) onto base polymer films (substrate) in which the modified polymer keeps its characteristics largely intact). 
Second, as to claim 6, the specification clearly teaches that “[0109] Conventional conditions to align the crystalline regions of conventional substrate films may be employed with PEEK, in a manner that would be understood by one skilled in the art once being apprised of the present disclosure. For example, during melt extrusion, as melted PEEK is drawn out, the molecular chains tend to align in the direction of flow and move toward minimum free volume. The orientation of the films to align the crystalline regions allows the film to be created with higher modulus without sensitivity to water and near-fully elastic creep recovery, which is expected to provide the control of TDS needed by current tension compensation schemes”. This statement is shown that the conventional substrate is clearly PEEK and the benefit of aligning crystalline region of PEEK is clearly point out.
Third, applicant states that the rejection of claims 11 and 17-20 is “no way one skilled in the art would have been motivated to attempt to work Gupta's copolymerization process into Enomoto's sputtering process, much less have a reasonable expectation of success”. The method of using radiation-induced grafting for coupling polymer layers are old and well known as indicated on BHUVANESH GUPTA above. The radiation-induced grafting technique is used to couple materials/layer/films to PEEK layer in order to produce copolymer films. The purpose of this is combined desirable properties of the two polymeric components by irradiation and grafting of a functional monomer phase (grafts) onto base polymer films (substrate) in which the modified polymer keeps its characteristics largely intact).
Fourth, claim 16 is rejected with the same reasons set forth on claim 6 above. The specification clearly teaches that “[0109] Conventional conditions to align the crystalline regions of conventional substrate films may be employed with PEEK, in a manner that would be understood by one skilled in the art once being apprised of the present disclosure. For example, during melt extrusion, as molecular chains tend to align in the direction of flow and move toward minimum free volume. The orientation of the films to align the crystalline regions allows the film to be created with higher modulus without sensitivity to water and near-fully elastic creep recovery, which is expected to provide the control of TDS needed by current tension compensation schemes”. This statement is shown that the conventional substrate is clearly PEEK and the benefit of aligning crystalline region of PEEK is clearly point out.
For that reasons, the examiner contends that the claims limitations are clearly met by applied reference, as indicated above, and the rejection of claims 2-9 and 11-22 are found proper and sustained.
14)	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, SIX MONTHS from the mailing date of this final action.
15)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN Xuan DINH whose telephone number is 571-272-7586.  The examiner can normally be reached on MONDAY  to  FRIDAY from 9:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, STEVEN LIM, can be reached on 571-270-1210.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).











								/TAN X DINH/
Primary Examiner, Art Unit 2688
March 9, 2022